Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2021

                                      No. 04-21-00194-CR

                                       Chance WATSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding

                                         ORDER

        The clerk’s record in this case was originally due July 26, 2021. We granted the district
clerk’s first request for an extension of time to file the record, extending the deadline until
August 26, 2021. On August 27, 2021, the district clerk filed a second notification of late record,
requesting an additional extension of time until September 13, 2021. After consideration, we
GRANT the request and ORDER the district clerk to file the clerk’s record by September 13,
2021.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court